 1
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                 Case No. 19-CR-242-RSL
10
                            Plaintiff,                          ORDER GRANTING
11
                       v.                                       MOTION TO CONTINUE
12                                                              TRIAL AND PRETRIAL
      CONNIE L. BIGELOW,                                        MOTIONS DATES
13
14                          Defendant.

15         This matter comes before the Court on defendant’s “Unopposed Motion to Continue and
16 to Set New Trial and Pretrial Motions Dates.” Dkt. #28. Having considered the facts set forth
17 in the motion, and defendant’s knowing and voluntary waiver, the Court finds as follows:
18         1.     The Court adopts the facts set forth in the motion; specifically, that defense
19 counsel needs additional time to review ongoing discovery and to prepare for trial. The Court
20 accordingly finds that a failure to grant a continuance would deny counsel, and any potential
21 future counsel, the reasonable time necessary for effective preparation, taking into account the
22 exercise of due diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
23         2.     The Court finds that a failure to grant a continuance would likely result in a
24 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
25         3.     The Court finds that the additional time requested between April 20, 2020, and the
26 proposed trial date of September 14, 2020 is a reasonable period of delay, as defense counsel
27 needs additional time to review discovery. The Court finds that this additional time is necessary
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 1
 1 to provide defense counsel reasonable time to prepare for trial, considering all the facts set forth
 2 above.
 3          4.    The Court further finds that this continuance would serve the ends of justice, and
 4 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 5 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
 6          5.    Defendant has signed a waiver indicating that she has been advised of her right to
 7 a speedy trial and that, after consulting with counsel, she has knowingly and voluntarily waived
 8 that right and consented to the continuation of her trial to a date up to and including September
 9 28, 2020, Dkt. #29, which will permit trial to start on September 14, 2020, per the parties’
10 request.
11          IT IS HEREBY ORDERED that the trial date be continued from April 20, 2020 to
12 September 14, 2020.
13          IT IS FURTHER ORDERED that the pretrial motions deadline be continued to August 6,
14 2020.
15          IT IS FURTHER ORDERED that the period of time from the current trial date of April
16 20, 2020, up to and including September 28, 2020, shall be excludable time pursuant to 18
17 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of this motion
18 is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D), (h)(7)(A), and
19 (h)(7)(B).
20
21          DATED this 25th day of March, 2020.
22
23                                                    A
                                                      Robert S. Lasnik
24
                                                      United States District Judge
25
26
27
28

     ORDER GRANTING MOTION TO CONTINUE TRIAL - 2
